Citation Nr: 1402951	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-38 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability rating for major depressive disorder, evaluated as 50 percent disabling from November 12, 2008.

2. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1953 to September 1956.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 (major depressive disorder) and May 2009 (TDIU) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013);  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the December 2013 hearing, the Veteran testified that he was receiving monthly treatment for depression at the Miami VA Medical Center (VAMC) and the Broward County VA Outpatient Clinic.  The most recent VA treatment records contained in the file are dated June 2010.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, updated VA treatment records should be obtained upon remand.  

The Board notes that in February 2009, the Veteran was provided a notice letter that informed him of the criteria for establishing a TDIU.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  While the letter contained the correct criteria for establishing a schedular TDIU under 38 C.F.R. § 4.16(a), it contained the incorrect criteria for establishing an extraschedular TDIU under 38 C.F.R. § 4.16(b).  The letter indicated that to establish a TDIU on an extraschedular basis, the Veteran had to establish that his service-connected disability or disabilities presented such an exceptional or unusual disability picture, due to factors such as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards was impractical.  In this regard, the letter incorrectly contained the criteria to establish an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1), rather than the criteria to establish a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  Thus, on remand, the RO or AMC should send to the Veteran another notice letter that explains how to establish a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).

Moreover, the record does not contain a current, adequate medical opinion, based upon a thorough review of the record, regarding whether the Veteran's major depressive disorder and back disability, not in conjunction with his nonservice-connected disabilities, cause him to be unemployable for VA purposes.  The Board acknowledges the September 2010 letter from Dr. Rikhy stating that the Veteran is not able to maintain gainful employment due to both his physical and mental health conditions.  However, the Veteran appears to suffer from a variety of non-service-connected disabilities, which may not be considered in establishing whether the Veteran is entitled to TDIU.  Dr. Rikhy's letter does not indicate that she has considered only the Veteran's service-connected disabilities, as is required.  Therefore, the RO or AMC should obtain a new VA examination regarding the current severity of the Veteran's depressive disorder, and should also request that the examiner give an opinion as to the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

(this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)
1. Send a notice letter to the Veteran and his representative that explains how to establish a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).  

2. Contact the Miami VAMC and all associated outpatient clinics, including the Broward County Outpatient Clinic to obtain all records of VA treatment of the Veteran from June 2010 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After completing the aforementioned development, schedule the Veteran for an examination to ascertain and evaluate the current severity of his major depressive disorder.  The claims file should be made available to and reviewed by the examiner in connection with the new examination.  Any appropriate special testing should be conducted.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  

The examiner is also asked to assess the Veteran's ability to secure or follow a substantially gainful occupation on the basis of his service-connected disabilities and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities prevent him from securing or following a substantially gainful occupation, consistent with his education and occupational experience.

When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.  
A complete rationale must be provided for any opinion offered.

4. After the foregoing development is completed, readjudicate the Veteran's claims for an increased rating in excess of 50 percent for major depressive disorder and entitlement to TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



